                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


GENEVA CUSHING,
Plaintiff,

v.                                                                 Case No. 19–CV–00309–JPG

COLLINSVILLE COMMUNITY UNIT
SCHOOL DISTRICT NO. 10,
Defendant.

                                        JUDGMENT

      This matter having come before the Court and the parties having stipulated to dismissal,

      IT IS HEREBY ORDERED AND ADJUDGED that the claims against Defendant

Collinsville Community Unit School District No. 10 are DISMISSED WITH PREJUDICE.



Dated: Wednesday, March 18, 2020                  MARGARET M. ROBERTIE
                                                  CLERK OF COURT

                                                  s/Tina Gray, Deputy Clerk

Approved by: s/J. Phil Gilbert
            J. PHIL GILBERT
            UNITED STATES DISTRICT JUDGE
